Citation Nr: 1230766	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  98-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to August 1971, when he was discharged on account of physical disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1997 RO decision.  Following remands in December 2000 and February 2005, the Board denied the benefit sought.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a joint motion for remand filed by the parties, and remanded the matter to the Board for further analysis as to whether the medical opinion of record was adequate.  The Board remanded in August 2010 and again in January 2012 for further evidentiary development.  The development requested on remand having been accomplished, the matter has been returned to the Board for further appellate review.   


FINDINGS OF FACT

1.  The Veteran sustained a burst fracture of his L-2 vertebra prior to service, and fracture residuals were not permanently aggravated by service.  

2.  No other currently-shown back disability is related to service in any way.


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence establishing that a fracture of the L-2 vertebra existed prior to service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011); VAOPGCPREC 3-2003 (July 2003).

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that a pre-existing injury to his back was aggravated during basic training and military service.  He further asserts that he reported the existing back injury at the time of his entrance into service, but that military personnel did not believe his story as many draftees were attempting to avoid military service at that time.  He requests service connection for his current back problems on the theory that he never should have been inducted into the service.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Initially, we observe that neither party to the Joint Motion for Remand nor the Court has identified any deficiencies as to the notice provided to the Veteran.  However, review of the claims file shows that the Veteran was been informed of these elements with regard to his claim in letters of February 2005 and March 2006.  

VA medical records, one report generated by a prison physician in response to the VA's request, and multiple VA examination reports and VA opinions, along with the Veteran's written contentions are of record and have been reviewed in support of his claim.  Unfortunately, multiple attempts to obtain the medical records reflecting the Veteran's pre-service motorcycle accident and subsequent medical care, have been made without success.  Requests were sent to the original hospital where the Veteran reported receiving treatment, to the subsequent hospital which assumed use and control of the physical facility, and to the insurance company involved.  In October 2006, the subsequent hospital certified that they had no records pertaining to the Veteran.  Given the length of time which has passed, the Board finds that the VA has undertaken reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(1).  We also note that again neither party to the Joint Motion for Remand nor the Court has identified any deficiencies as to the VA's inability to obtain these pre-service medical records.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the recent VA opinions obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The physicians considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Furthermore, the concerns and questions raised by the Court and the Board in prior remands were addressed and explained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Prior to service, the Veteran was involved in a motorcycle accident and sustained a fracture (described at the time as a compression fracture, but later clarified based upon new-technology magnetic resonance imaging testing as a burst fracture) of the L-2 vertebra.  No disability was identified upon the general medical examination conducted at entrance into service.  Although the Veteran now asserts that he reported the accident prior to his induction into service, the report of the examination does not contain any indication of prior back trouble or of a motorcycle accident.  Shortly after his induction, however, he complained of back pain with radiculopathy into the left leg.  

A June 1971 X-ray study was interpreted as showing an old compression fracture of L-2, with approximately 20 to 30 percent loss of the height of the vertebral body, and a posterior subluxation of the vertebral body approximately four to six millimeters.  The report of the medical board reflects that the Veteran had recurrence of low back pain with radiation to the left leg after basic training.  Upon clinical examination, he had decreased sensation of the left posterior leg and foot.  The diagnosis was of an old compression fracture L-2, with possible L-5 radicular pain.  The board concluded that the Veteran did not meet medical fitness standards for induction, that the disability had existed prior to service, and that the disability had not been aggravated during or by service.  He was then discharged on account of pre-existing medical disability.  

In October 1996, the Veteran filed a claim for VA compensation on account of "nerve problems numbness all down left side-broken back atrophy left side down to heel of foot."  

The report of a physical examination conducted in November 1996 while the Veteran was incarcerated reflects the Veteran's own report that in 1969 he had been in a motorcycle accident and had fractured his L2 with paraplegia on the lower part of his body and legs.  He stated he was hospitalized for three and a half months where he was treated with traction followed by a body cast.  He started regaining the function in his lower extremities and was able to walk after three or four months.  He reported that after his discharge from military service he experienced continued pain in the back going down to the left hip, but that the symptoms were not severe enough for him to seek medical attention.  He further reported that during the past eight or nine years (in other words, beginning in 1987 or 1988) he had more pain in the back going down to the left hip with spasms of the ball of the left foot going up to the left leg and thigh.  About four or five years prior (1992 or 1991), he had started noticing weakness and wasting of the muscle in his left leg and the spasm of the ball of the left foot going up to the left leg and thigh was becoming more frequent along with a numb feeling in the left leg, thigh, and foot.  Upon clinical examination, there was "good" range of motion of the lumbosacral spine.  There was atrophy of the musculature of the left lower leg with the quadricep about one inch less in circumference as compared to the right.  The left calf circumference was about two and one-half inches less on the left.  There was marked diminished sensation to touch along the lateral aspect of the left thigh; the medial, lateral, and posterior aspect of the left leg; and the lateral and plantar aspect of the left foot.  There was muscular weakness of the left foot as compared to the right, and weakness of the left quadriceps muscle as compared to the right.  Deep tendon reflexes were diminished on the left ankle joint as compared to the right.  Straight leg raising on the left produced radicular pain going down the left leg.  An X-ray of the lumbar spine showed an old compression fracture of L2 with loss of approximately 50% in height more toward the left side.  The prison physician rendered a diagnostic impression of "Old fracture L2 body with possible partial spinal cord injury resulting in weakness and atrophy of the musculature of the left lower extremity along with radiculitis."  

This report is set forth in great detail as it represents the earliest evidence of the Veteran's physical condition post service.  Essentially, the subsequent physicians and medical examiners have compared the information in this report with the information in the Veteran's service treatment reports and the medical board report, along with subsequent medical evidence to form their opinions as to whether the Veteran's back injury was aggravated during service.

As the Veteran remained in prison, the RO obtained a VA opinion based upon the Veteran's medical records alone in October 2002.  The reviewing physician identified three back disabilities, based upon the 1996 examination report:  1) arthritis L2-L4, 2) left leg radiculopathy with pain and muscle atrophy, 3) the old compression fracture of L2.  The examiner them compared this report with the Veteran's service treatment records, including the medical board report.  With regard to the arthritis, he noted that no arthritis was shown upon X-ray taken in conjunction with the medical board examination, and he opined that the arthritis is more likely than not posttraumatic secondary to the fracture of L2.  He commented that the only condition that existed prior to military service was the fracture of L2, and that "the radiculopathy and low back pain did appear to temporarily worsen in the service in response to marching and weightbearing.  In my opinion, this represents a natural progression of this disease, which existed prior to the service."  (The Court subsequently approved a joint motion for remand, to obtain clarification as to whether the three disabilities identified were separate in nature and etiology or whether the radiculopathy and arthritis were secondary to the compression fracture.)

After the Veteran was released from prison, he established his medical care with the VA.  He underwent an initial neurological evaluation in July 2007.  Although the Veteran's history of having fractured his L2 vertebra with subsequent left sided weakness was noted, the immediate concerns addressed during this evaluation were of recent weight loss and some urinary incontinence.  An August 2007 magnetic resonance imaging scan was interpreted as showing an old anterior wedge compression fracture deformity of the L2 vertebral body with chronic angulation/mild retropulsion of the upper posterior endplate that contributes to mild central stenosis.  He had another neurological consultation in February 2009.  Again, his history was noted.  However, the diagnostic assessment represented only recent developments, and included findings consistent with a stable conus lesion, and new long tract motor and sensory signs related to recent orotracheal surgery.  

A March 2010 magnetic resonance imaging study was interpreted as showing no change in the "stable" compression wedge deformity from the August 2007 study.  An electromyography test was performed in May 2010.  The results were interpreted as showing an absent left calf reflex as well as decreased F-wave persistence in the left calf.  It was noted that these findings could be consistent with S1 nerve root injury, although these abnormalities were of a "limited nature" and no other electrophysiological evidence for asymmetrical nerve or root injury affecting the left leg was not found.

The Veteran underwent a VA examination in September 2010.  At that time, he reported that he had told the medical personnel who conducted his service entrance examination about the motorcycle accident, but that they ignored him.  He explained that he had experienced worsening pain in his back and left leg during basic training without a definite new injury.  Upon clinical examination, the Veteran was noted to have atrophy of the left calf muscles and slightly hypotonic muscle tone on the left.  He had painful range of back motion, and reduced range of motion.  He had decreased sensation to touch in the L4, L5, and S1 dermatomes on the left.  After reviewing the Veteran's medical records and test results, the examiner rendered four diagnoses:  healed burst fracture L2, mechanical low back pain syndrome, spinal cord injury (conus medullaris), and multilevel radiculopathy (L4/L5/S1).  The examiner provided the following discussion:

Veteran sustained a burst fracture of L2 prior to military service (this would probably have been called a compression fracture in the 1960s).  Neurologic deficit after a thoracolumbar burst fracture is not uncommon and by today standards would be addressed with emergent/urgent surgery.  This was indeed associated with "spinal cord injury" actually cauda equina and probably conus medullaris.  Initial degree of neurologic deficit after injury is unknown but Veteran improved over time/with physical therapy and became a functional ambulatory.  Fracture has healed with 48% loss of height measured at mid vertebrae and there is residual retropulsion of the posterior fragment.  MRI scan is consistent with myelomalacia of the conus medullaris at the level of L2.  This could theoretically account for Veteran's urinary incontinence.  However, given Veteran's good response to medical treatment and late onset of incontinence may well suggest an alternative explanation should be considered.  Veteran has multi-level radiculopathy involving L4/L5/S1 on the left.  Electrophysiological studies demonstrate bilateral S1 nerve root involvement and no L4 or L5 root involvement-such tests must be interpreted with caution with physical examination being more reliable.  There is no significant nerve root compromise seen on MRI at the L4/L5/S1 levels suggesting nerve root involvement represents a nerve injury at the level of the fracture site (cauda equine)  Hyporeflexia would also be consistent with nerve injury (cauda equine) rather than spinal cord injury.  

 . . .

Veteran's mechanical back pain syndrome accounts for his back pain.  Residuals of fracture account for this in part but mechanical back pain at the present time is largely due to facet joint degeneration and internal disc disruption.  Veteran's symptoms began prior to service and can be attributed to a large degree to the L2 burst fracture.  It is certainly reasonable that Veteran's mechanical low back pain was temporarily aggravated by military service.  However, there is little to suggest it was aggravated beyond what one would expect from its natural history by military service.  Back symptoms significantly increased approximately 15 years ago which is well after Veterans separation from service.  Significant muscle weakness/atrophy is of relatively new onset as was the urinary incontinence.  Comment:  Given Veteran's injury it is entirely unclear to me how he was ever found fit for military service in the first place.  Apparently, the medical review board reached the same conclusion.  Medical opinion:  Given the above rationale, it is more likely than not that the Veterans present low back condition/left leg weakness was caused by the pre-existing burst fracture of L2 and was not permanently worsened beyond what one would expect from its natural history by military service.  

For purposes of clarifying several aspects of the September 2010 report, the Veteran underwent another VA examination in March 2012.  The examiner performed a complete clinical examination and reviewed the Veteran's records.  After repeating much of the evidence summarized above, the examiner rendered the following explanation:

Upon review of the C-file, it appears the [conclusion reached] by the physician in 2002 is sound.  The Veteran's sustained a fracture prior to enlistment in the service and not caused by or a result of the service.  I also do agree with the ratings examination done in 2010 regarding the natural course of such an injury except for the fact of surgical vs. nonsurgical modalities of treating such fractures.  These fractures can be treated nonsurgically in a brace or cast as this Veteran was prior to the service.  No indications suggest that his symptoms have worsened due to the service or there after.  No association is seen between the brief time spent in the service for which the Veteran was never in combat.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089  (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

According to the Veteran's entrance medical examination, his back was normal upon entrance into service.  He is presumed sound.  However, the Board finds that clear and unmistakable evidence shows that the fracture of L-2 existed prior to service.  The Veteran's history of having been in a preservice motorcycle accident is consistent with the findings on the medical board and corroborated by the June 1971 X-ray study, which was interpreted as showing an old compression fracture of L-2.  As the fracture was treated non-surgically, no surgical scar would have been apparent during the entrance examination.  Significantly, the Veteran reports that the fracture occurred in a pre-service motorcycle accident and the medical evidence supports his report.  Thus, although it is unclear as to why the report of the Veteran's entrance examination does not reflect the motorcycle accident and/or any impairment involving the L-2 vertebra, it is entirely clear and unmistakable that the fracture occurred prior to service.  

The next step in the analysis as to whether the presumption of soundness is rebutted is a determination as to whether the pre-existing fracture was not aggravated by service.  A finding of no aggravation requires clear and unmistakable evidence showing that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  In such claims the Veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).

In this case, there is no evidence showing that the Veteran's L-2 fracture underwent any increase in disability during service.  The Veteran's inferred contention is that because he was medically discharged, the disability must have been aggravated during service.  However, upon careful review, the medical evidence does not support this inference.  Perhaps most probative to this conclusion is the finding of the medical board itself that the Veteran's disability had not been aggravated during or by service.  The medical board report is particularly probative because it represents the only contemporaneous evidence as to the Veteran's condition during service.  The next medical evidence of record is the November 1996 examination report, some twenty-five years after the Veteran's discharge from service.  In fact, the Veteran's own report, that he did not seek medical treatment for back complaints for many years after service, supports the conclusion that his pre-existing fracture residuals were not aggravated during service.  The conclusion reached by the most recent VA examiner, that "no indications suggest that his symptoms have worsened due to the service or there after," also supports the conclusion that the fracture residuals were not aggravated during service.  Similarly, the description contained in the 2010 magnetic resonance imaging study that the condition of the Veteran's L-2 vertebra was stable, tends to support the conclusion that no degeneration process is underway with this fracture.  For these reasons, the Board concludes that the Veteran has not shown an increase in disability during service and thus has not triggered the presumption of aggravation.  

In reaching this conclusion, the Board is aware of the comment made by the September 2010 VA examiner that "it is certainly reasonable that the Veteran's mechanical low back pain was temporarily aggravated by military service."  This suggestion mostly reflects the absence of contemporaneous evidence reflecting the Veteran's condition after service, and represents the examiner's acknowledgement that he could not know for sure what the Veteran's condition after service was without any medical evidence whatsoever.  However, temporary aggravation does not equate to a permanent increase in disability.  It is the use of this particular adjective by the examiner that the Board finds most compelling because temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravated in service unless the underlying condition, as contrasted to symptoms, worsened in service.  The comment by the October 2002 physician reviewer that radiculopathy and low back pain appeared to temporarily worsen in service, is similar in that it leads to the inference that there was no permanent worsening of radiculopathy or low back pain.  There is no indication in this case that the Veteran's underlying condition worsened in service.

It is important as well to address the concerns set forth in the Joint Motion for Remand which was endorsed by the Court in 2010.  Upon review of the subsequent medical opinions and explanations, in particular the detailed explanation provided by the September 2010 examiner, the Board concludes that the Veteran's L-2 fracture residuals (which was sustained prior to service) caused low back pain, left leg weakness, and radiculopathy.  Arthritis of L2 is related to the fracture; however, it has not been attributed to service.  The arthritis of the higher vertebral levels appears to be unrelated in any way to the fracture residuals.  

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The evidence establishes that there was no increase in severity during service.  The Board thus concludes that the pre-service L-2 fracture was not aggravated during service.  The preponderance of the evidence is against the claim for service connection.  Accordingly, the appeal is denied.




ORDER

Service connection for a low back disability is denied.




____________________________________________
	K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


